Title: From Alexander Hamilton to John F. Hamtramck, 7 May 1800
From: Hamilton, Alexander
To: Hamtramck, John F.


N. York May 7th. 1800
Sir
In consequence of a communication, from General Wilkinson, it is fixed that the assembling of the reserved Corps on the lower parts of the Ohio shall be deferred until Autumn. You will make your arrangements accordingly. The troops arriving at Pittsburgh from this quarter are to be retained there, in order to be instructed and fitted for active service till further order.
With gr
Col: Hamtramck
